Citation Nr: 0901618	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  03-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
service-connected post-operative residuals of a right ankle 
sprain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1973 
to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
denied the issue of entitlement to a disability rating 
greater than 10 percent for the service-connected 
post-operative residuals of a right ankle sprain.  

In August 2007, the Board remanded the veteran's appeal to 
accord him an opportunity to present testimony at a personal 
hearing before a Veterans Law Judge (VLJ) at the RO.  In July 
2008, the veteran testified before the undersigned VLJ at the 
RO.  A copy of the transcript of that hearing is of record.  

As will be discussed in further detail below, this appeal is 
once again being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  

Moreover, as discussed in the August 2007 remand, in a 
statement received at the RO in March 2006, the veteran 
raised the issue of entitlement to a temporary total 
convalescent rating pursuant to 38 C.F.R. § 4.30 for his 
right lower extremity disability.  In addition to the 
service-connected right ankle disability (10%), service 
connection is currently in effect for status post-operative 
arthroscopic lateral meniscectomy of the right knee (10%).  

Additionally, in an August 2006 statement, the veteran raised 
the issues of entitlement to increased ratings for the 
service-connected status post-operative arthroscopic lateral 
meniscectomy of the right knee (10%), service-connected 
status post partial meniscectomy to include lateral joint 
line pain of the left knee (10%), and service-connected 
chronic low back strain with degenerative changes (10%).  
Also in this document, the veteran raised the issues of 
entitlement to service connection for a left ankle 
disability, a stomach disorder, and a disability manifested 
by shortness of breath.  He maintains that these three 
conditions are secondary to his service-connected right ankle 
and bilateral knee disabilities.  

In December 2006 and January 2007, the RO issued Veterans 
Claims Assistance Act of 2000 (VCAA) notification letters 
regarding the secondary service connection and temporary 100% 
convalescence claims.  Significantly, however, the RO has not 
adjudicated any of the additional claims raised by the 
veteran in the March 2006 and August 2006 statements.  These 
issues are, therefore, once again referred to the agency of 
original jurisdiction for appropriate action.  


REMAND

The veteran was last accorded a compensation and pension 
examination of his right ankle in November 2006.  At that 
time, he complained of pain, constant swelling, weakness, 
stiffness, crepitation, instability, and "pins and needles" 
sensations.  A physical examination of the veteran's right 
ankle showed some limitation of motion, severe pain at the 
end of the ranges of motion, and severe swelling.  

Since then, the veteran has reported a worsening of his right 
ankle disability.  In particular, at the July 2008 personal 
hearing, he testified that, since 2006, he has experienced 
constant ("24 hour") severe right ankle pain requiring 
Cortisone shots.  According to his testimony, the quality of 
his life has disintegrated in the last two years as a result 
of his ankle problems.  See, e.g., July 2008 hearing 
transcript (T.) at 4-10.  

Indeed, in a January 2007 letter, a private podiatrist noted 
that an examination had demonstrated painful range of motion 
of the veteran's ankle (secondary to osteoarthritic changes), 
muscle atrophy and decreased muscle strength of the right 
lower extremity, as well as an antalgic gait.  Also, in an 
April 2008 letter, a private treating physician acknowledged 
the severe osteoarthritis of the veteran's ankle (rendering 
him unable to stand for prolonged periods of time), his 
episodes of instability ("to a point of near falling"), and 
a very unsteady gait.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
veteran's contentions of increased right ankle symptomatology 
since the prior examination in November 2006, as well as the 
treating medical professionals' acknowledgement of such 
symptoms, the Board finds that an additional VA examination 
is necessary to determine the current nature and extent of 
his service-connected ankle disability.  

Also at the July 2008 personal hearing, the veteran testified 
that, since the November 2006 examination, he has received 
both VA and private treatment for his service-connected right 
ankle disability approximately every two to three months.  
T. at 3, 6-8.  Further, in the April 2008 letter, the 
veteran's treating physician expressed his "understanding 
that the Social Security Administration has accepted . . . 
[the veteran's] disability but only as of April 2006."  

The treatment records referenced by the veteran at the 
personal hearing, the purported recent Social Security 
Administration (SSA) decision awarding disability benefits, 
and the medical records used in support of that determination 
are not included in the claims folder.  On remand, therefore, 
an attempt should be made to procure any such documents that 
may be available.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  After obtaining the appropriate 
release of information form where 
necessary, procure copies of any 
additional records of right ankle 
treatment that the veteran may have 
received from Dr. Virgilian, Dr. Shirley, 
and Dr. Garner since November 2006.  
Associate all such available reports with 
the claims folder.  

2.  Obtain records of right ankle 
treatment that the veteran may have 
received at the VA Medical Center in 
Gainesville, Florida and at the VA 
Outpatient Clinic in Jacksonville, 
Florida since November 2006.  Associate 
all such available records with the 
claims folder.  

3.  Procure a copy of any recent SSA 
decision awarding disability benefits 
to the veteran-as well as the medical 
records used in support of such a 
determination.  Associate all such 
available documents with the claims 
folder.  

4.  Thereafter, schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of his 
service-connected post-operative 
residuals of a right ankle sprain.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be conducted.  

All pertinent right ankle pathology 
which is found on examination should be 
noted in the evaluation report.  In 
particular, the examiner should discuss 
any limitation of motion found to be 
associated with this service-connected 
disorder.  

Additionally, the examiner should 
discuss whether the veteran's right 
ankle exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to the applicable 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran 
uses this joint repeatedly over a 
period of time.  

5.  Following the completion of the 
above, re-adjudicate the issue on 
appeal.  If the decision remains 
adverse to the veteran, he should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


